Citation Nr: 1017707	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-05 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for muscle pains

2.  Entitlement to service connection for thoracolumbar spine 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral shin splints.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
muscle and joint pains, including as due to an undiagnosed 
illness.

5.  Entitlement to an increased rating for retropatellar pain 
syndrome, right knee, currently evaluated as 10 percent 
disabling. 

6.  Entitlement to an increased rating for retropatellar pain 
syndrome, left knee, currently evaluated as 10 percent 
disabling. 

7.  Entitlement to a compensable rating for headaches. 

8.  Entitlement to a compensable rating for residuals, hammer 
toe, 4th digit, right foot.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from September 1974 to 
September 1996, with service in the Southwest Asia theater 
during the Persian Gulf War from December 1990 through May 
1991.  

By way of history, the Board notes that in a December 1997 
rating decision, the RO, in pertinent part, denied service 
connection for an undiagnosed illness manifested by joint 
pain including the ankles, wrists, shoulders, and right hip.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for muscle pains; found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for an undiagnosed illness 
manifested by joint pain including the ankles, wrists, 
shoulders, and right hip; denied ratings in excess of 10 
percent for the Veteran's service-connected retropatellar 
pain syndrome of the right knee and retropatellar pain 
syndrome of the left knee; and denied a compensable rating 
for service-connected headaches.  

In the December 2005 Statement of the Case (SOC), the RO 
found that new and material evidence had been submitted to 
open the claim of service connection for an undiagnosed 
illness manifested by joint pain including ankles, wrists, 
shoulders, and right hip, and, after reopening the claim, the 
RO considered the claim on the merits and denied the claim 
for an undiagnosed illness manifested by joint pain including 
ankles, wrists, shoulders, and right hip.  Nonetheless, we 
note that the correct issue before the Board in this regard 
is as stated on the first page of the present decision.  
Before the Board may reopen a previously denied claim, we 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
presented or secured sufficient to reopen a prior final 
decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 
F.3d 1380 (Fed.Cir. 1996).  Furthermore, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

In June 2009, the Veteran testified at a Travel Board hearing 
at the RO before the undersigned Veterans Law Judge.

The issue of service connection for muscle and joint pains 
manifested by bilateral ankle strain is herein REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action is required.

FINDINGS OF FACT

1.  In June 2009, at the Travel Board hearing and prior to 
the promulgation of a decision in the appeal, the Board 
received notification from the Veteran that he wished to 
withdraw three claims - his claim for service connection for 
a thoracolumbar spine disorder; his claim to reopen the claim 
for service connection for bilateral shin splints; and his 
claim for a compensable rating for residuals, hammer toe, 4th 
digit, right foot.

2.  By December 1997 rating decision, the RO denied the 
Veteran's claim for service connection for an undiagnosed 
illness manifested by joint pain including the ankles, 
wrists, shoulders, and right hip.  The Veteran did not 
perfect an appeal of the December 1997 RO determination, and 
it became final.

3.  Evidence received subsequent to the final December 1997 
RO rating decision was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for an 
undiagnosed illness manifested by joint pain including 
ankles, wrists, shoulders, and right hip.

4.  The Veteran has clarified that when he referred to muscle 
pains and joint pains, he was referring to the ankles, the 
wrists, the shoulders, and the right hip.  

5.  The Veteran's complaints of muscle pain and joint pain 
have been attributed to clinical diagnoses of bilateral 
shoulder impingement syndrome, bilateral wrist strain, right 
hip strain, and bilateral ankle strain.  

6.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's bilateral 
shoulder impingement syndrome, bilateral wrist strain, or 
right hip strain are causally related to active military 
service or any incident thereof.

7.  The Veteran's retropatellar pain syndrome of the right 
knee and the left knee is manifested by complaints of chronic 
pain and objective examination has shown full range of motion 
of the knees, with several instances of slight limitation of 
motion of the knees, and additional limitation of motion due 
to pain and repetitive motions.  Although he complained of 
the knees locking, and testified his knee gave way, he has 
also denied instability of the knees, with clinical findings 
of no laxity, no subluxation, and negative ligament stability 
testing.


8.  The Veteran's headaches are not manifested by symptoms 
equivalent to those of migraine headaches with characteristic 
prostrating attacks averaging one in two months over the a 
period of several months.  Rather, the symptoms presented 
have been equivalent to less frequent migraine attacks. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran, regarding the issues of service connection for a 
thoracolumbar spine disorder; a request to reopen the claim 
for service connection for bilateral shin splints; and the 
claim for a compensable rating for residuals, hammer toe, 4th 
digit, right foot, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  New and material evidence has been submitted since the 
final December 1997 RO rating decision, and, thus, the claim 
for service connection for joint pain, including as due to an 
undiagnosed illness, is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  Muscle pains and joint pains are not a manifest sign or 
symptom of a disorder due to an undiagnosed illness, and 
current disabilities complained of as manifested by muscle 
and joint pains and identified as bilateral shoulder 
impingement syndrome, bilateral wrist strain, and right hip 
strain, were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2009).

4.  The criteria for a rating in excess of 10 percent for 
retropatellar pain syndrome, right knee, have not been met. 
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes 5260, 5261 (2009).

5.  The criteria for a rating in excess of 10 percent for 
retropatellar pain syndrome, left knee, have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes 5260, 5261 (2009).

6.  The criteria for a compensable rating for the Veteran's 
headaches have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in December 2004, November 2007, 
and July 2008 that fully addressed the notice elements in 
this matter.  These letters informed the Veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The Board 
also notes that in the November 2007 and July 2008 letters, 
the RO advised the Veteran of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the Veteran.

The Board notes that the Veteran underwent a VA examination 
in July 2008 to specifically determine whether he has a 
disability manifested by muscle and joint pains that may be 
related to service.  On that VA examination, clinical 
diagnoses were provided for his bilateral ankle pain, 
bilateral wrist pain, right hip pain, and bilateral shoulder 
pain, and the examiner specifically opined that it is less 
than likely that the Veteran's current hip condition (right 
hip strain) is related to or caused by the hip pain reported 
in service in November 1995.  The examiner did not, however, 
provide an opinion as to whether the Veteran's bilateral 
wrist strain, bilateral ankle strain, and bilateral shoulder 
impingement syndrome might be related to service.  The 
bilateral ankle strain issue will be addressed in the Remand, 
below.  With regard to the bilateral wrist strain and 
bilateral shoulder impingement syndrome, the Board notes that 
the Veteran has not undergone any VA examination to 
specifically determine whether either disability may be 
related to service.  

Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  The third element 
could be satisfied by competent evidence showing post-service 
treatment for a condition or other possible association with 
military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
Veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

With regard to the claim for service connection for muscle 
and joint pain, manifested by bilateral wrist strain and 
bilateral shoulder impingement syndrome, the Board notes that 
there was no report of or finding of any wrist or shoulder 
pain or problems in service.  Moreover, there is also no 
competent evidence of record (other than the Veteran's lay 
assertions) showing that any such disability (either the 
bilateral wrist strain or the bilateral shoulder impingement 
syndrome) may be related to service.  Although he has 
contended that his muscle and joint pains, including of the 
wrists and shoulders, had their onset in service, his lay 
statements alone are not competent evidence to support a 
finding on a medical question (such as diagnosis or etiology) 
requiring special experience or special knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board also notes that in the case of Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Such notice requires, in the context of a 
request to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
the claim that were found insufficient in the previous 
denial.  In this case, the Veteran has been informed of the 
evidence necessary to establish his eligibility for VA 
benefits and of the necessity of presenting new and material 
evidence along with that definition.  Thus, the Board 
concludes that the notifications in December 2004 and 
November 2007 received by the Veteran adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced by the notice and assistance 
provided.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
his VA treatment records, as well as treatment records from 
Madigan Army Medical Center (MAMC) dated through January 
2009.  As noted above, a VA examination was conducted to 
address the nature and etiology of the Veteran's joint pains.  
The Board finds that the July 2008 VA examination and the 
October 2008 VA-ordered independent medical examination are 
both adequate.  Each examination included a review of the 
claims folder and a history obtained from the Veteran.  
Examination findings were reported, along with 
diagnoses/opinions, which were supported in the record.  The 
examination reports are adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  In 
addition, it appears that all obtainable evidence identified 
by the Veteran relative to his claims has been obtained and 
associated with the claims files, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter (other than the issue discussed above which is 
being remanded) for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
United States Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

II.  Factual Background

Pertinent service treatment records (STRs) show that the 
Veteran complained of and was treated for bilateral knee 
pain; bilateral lower leg and tibial pain, diagnosed as shin 
splints; right hip pain; and bilateral elbow pain.  In July 
1995 he complained of bilateral elbow pain that was worse 
after exercise, and reported he felt achy when doing heavy 
labor, since May 1991.  An examination of the elbows was 
within normal limits, and the assessment was elbow pain, 
unclear etiology.  In November 1995, he complained of right 
hip pain and stiffness, and the diagnosis included right hip 
pain.  On his retirement examination in April 1996, the 
Veteran responded "yes" to having or having had swollen or 
painful joints, and it was noted that this included his 
knees, which had intermittent swelling; his shin splints; and 
his ankles.  

Treatment records from MAMC show that in March 2000 he was 
referred for a rheumatology consultation, with chief 
complaints of elbow joint swelling, pain, and erythema.  He 
reported this had occurred five times in the last year and 
also affected his right elbow and knees.  The assessment was 
left olecranon pain, swelling, and erythema, and the 
diagnosis was gout/pseudo-gout versus inflammatory arthritis.  
An April 2000 consultation report revealed that he reported 
since 1990 he had experienced intermittent episodes of acute 
arthritis affecting his elbows, knees, and ankles.  It was 
noted that in the past it had been felt to be clinically 
consistent with gout, but no aspiration had been performed.  
The impression was recurrent episodes of acute monoarthritis, 
suggestive of crystalline etiology although unproven.  The 
possibility of sarcoidosis was also raised, due to various 
symptoms including arthralgia.  An X-ray report dated in 
October 2002 revealed an unremarkable radiographic evaluation 
of both knees.  In November 2002, the Veteran was seen for a 
follow-up evaluation and he reported having decreased knee 
pain.  

VA treatment records showed that in October 2004, he 
complained of knee pain.  On review of symptoms, it was noted 
that he had no headaches.  Musculoskeletal examination of the 
extremities showed no swelling or edema, and range of motion 
was within normal limits.  Neurological examination showed 
that his strength was graded at 5.  The assessment was knee 
pain.

A November 2004 X-ray of the ankles showed degenerative 
changes and bilateral posterior calcaneal spurs.  In December 
2004, on a VA examination for the Persian Gulf war registry, 
the Veteran reported that his joint pains in the knees and 
ankles had started progressively in August 1991 and got 
worse.  He did not take medications or use assistive devices.  
The pain affected his prolonged standing or weight bearing.  
He denied joint swelling.  It was noted that he had undergone 
an extensive workup done at MAMC for any systemic arthritis 
conditions, which were all found to be negative.  It was 
noted that the joint pain had not affected his job and did 
not bother him at night, and was only aggravated on weight 
bearing.  

Further, in December 2004, on VA objective examination, it 
was noted that the Veteran walked unassisted, with a mild 
limp.  Both knees showed range of motion from 0 to 120 
degrees without pain, and from 120 to 130 degrees with pain 
and discomfort progressively coming.  He could not flex 
beyond 130 degrees in either knee.  There was crepitus during 
movement.  On repeated motion there was 20 degrees diminution 
of flexion in both knees.  Extension was normal even on 
repeated movements.  There was no laxity of the knee joint, 
and no increased warmth or tenderness.  He could not squat.  
An X-ray showed degenerative changes of the bilateral ankles 
and bilateral posterior calcaneal spurs.  The diagnoses 
included chronic bilateral knee strain with chondromalacia, 
which was not affecting his job and he had no job time lost; 
and bilateral ankle degenerative joint disease from chronic 
and recurrent strain in service.  The final diagnoses 
included chronic bilateral knee strain chondromalacia and 
chronic bilateral ankle strain.

On VA examination in January 2005, the Veteran reported 
working full time at the American Lake VA Hospital, in 
telecommunications.  He reported pain symptoms in both knees 
since 1991, but with no history of direct trauma to the 
knees.  He reported he was doing 10 to 15 miles a week of 
marches, when he noted the onset of bilateral knee pain.  He 
reported daily aching discomfort behind the left and right 
patellae, with rare swelling and no history of instability.  
Going up or down stairs caused discomfort, he did not have 
flareups, he could walk comfortably up to a mile, but he was 
no longer running.  He used Tylenol and Aspirin as needed, 
had not missed any work due to this problem, and his activity 
level at home was not limited.  Examination of the knees 
revealed tenderness over the patella, and no crepitus, 
effusion, or instability.  Range of motion was entirely 
normal with flexion to 140 degrees and extension to 0 
degrees, and was not limited by pain, fatigue, weakness, or 
lack of endurance.  Repetitive range of motion testing did 
not cause discomfort or decrease range of motion.  His gait 
was normal.  McMurray's testing, Lachman's testing, and 
drawer sign testing were all negative.  The impression was 
retropatellar pain syndrome, bilateral knees.  With regard to 
headaches, the Veteran reported he first noted the onset of 
headaches in 1991.  He reported having rare headaches, 
approximately twice a year.  There was no visual aura.  
Headaches were vise-like without nausea or vomiting.  He was 
fully functional with headaches, and had not missed any work 
due to headaches, which usually resolved with Tylenol or 
Aspirin.  The longest he had headaches was intermittently for 
a day.  The impression was tension headaches occurring only 
twice a year.  

A March 2005 VA orthopedic consultation report showed that 
the Veteran was seen for bilateral knee pain.  Review of knee 
X-ray films were found to be within normal limits.  He 
complained of pain with prolonged sitting, stair and ladder 
climbing, and weather changes.  On examination he had full 
range of motion bilaterally, all ligaments were intact, and 
his muscle strength was 4/5.  His symptoms were consistent 
with bilateral chondromalacia of the patella.  

Received from the Veteran in February 2006 was a substantive 
appeal (on VA Form 9) in which he reported that he was unable 
to extend his knees with full range of motion two to four 
times a day, without them locking and swelling.  He also 
reported he had headaches twice a week, and had to lay down 
for comfort.  He claimed he had submitted STRs showing he 
injured his ankles on active duty.  

An April 2008 VA X-ray report provided an impression of 
negative examination of the right hip.  A primary care note 
from the same date noted that the Veteran's acute problems 
included degenerative joint disease of the "bilateral knees, 
ankles and [right] hip, confirmed by X-rays, none done of 
hips".  It was noted that the pain in the right hip had been 
constant over the past week, and had been intermittent for 17 
years.  The assessment included degenerative joint disease of 
multiple joints, and the examiner noted that the X-ray of the 
right hip would be checked.

On VA examination in July 2008, the Veteran reported his 
headaches had existed since 1990, and he described headaches 
with searing-like pain that would just come on behind the 
eyes.  He reported no nausea, vomiting, or throbbing.  He 
reported being able to go to work when headaches occurred, 
but he required medication.  He experienced headaches on the 
average two times per week and they lasted for one day.  The 
current treatment was Tylenol and Naprosyn, which helped 
some.  It was noted that his headaches seemed to be stable at 
present, and he reported he did not experience any functional 
impairment from this condition.  With regard to his knees, he 
reported having weakness, stiffness, swelling, lack of 
endurance and locking.  He did not have heat, redness, giving 
way, fatigability, or dislocation.  He reported having 
constant, localized, aching pain that was at a level 8 on the 
pain scale from 1 to 10.  The pain could be elicited by 
physical activity, and was relived by Aleve or Tylenol, which 
reportedly helped some.  He reported he could function at the 
time of pain, with medication.  He described the symptoms as 
getting worse, and reported he could not walk or bike as far 
as in the past and could do no more sports.  He reported 
having a bilateral shoulder condition and a right hip 
condition for 10 years, and a bilateral wrist condition and a 
bilateral ankle condition for 18 years.  He denied claiming 
an elbow condition.  

Further, on the July 2008 VA objective examination, it was 
noted that his gait was abnormal and was antaglic due to knee 
pain.  He had equal leg length and did not require any 
assistive device for ambulation.  Examination of the right 
and left knees showed tenderness, but no signs of edema, 
effusion, weakness, redness, heat, guarding of movement, 
subluxation, locking pain, genu recurvatum, or crepitus.  
Range of motion of the right knee was from 0 to 136 degrees, 
with pain at 130 degrees.  Range of motion of the left knee 
was from 0 to 124 degrees, with pain at 120 degrees.  The 
examiner noted that the joint function of the right and left 
knees was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  All ligament stability testing in both knees 
were within normal limits.  X-rays of the shoulders, elbows, 
wrists,, right hip, knees, and ankles were all within normal 
limits.  The diagnoses included muscular tension headaches 
(changed from the VA established diagnosis of migraines); 
bilateral shoulder impingement syndrome (based on the 
subjective factor of shoulder pain and the objective 
examination); bilateral wrist strain (based on the subjective 
factor of wrist pain with overuse and the objective 
examination); right hip strain (based on the subjective 
factor of hip pain with use and the objective examination); 
and bilateral ankle DJD (based on the subjective factor of 
the ankles are getting worse over time and the objective 
examination).  With regard to the effects of the Veteran's 
conditions on his usual occupation, the examiner noted that 
he had been able to do telephone installation at VA full-time 
over the past 9 years, but at times he could not use the 
ladder due to joint problems.  The examiner also noted that 
the condition affected his daily activities because walking 
aggravated the knees and feet, but he was able to take out 
the trash and cut the grass.  He used to be able to walk 2 
miles, but now could walk less than 1/2 block due to his knees 
and feet.  

In an addendum to the July 2008 VA examination, the examiner 
indicated there was no wrist pathology to warrant a 
diagnosis; that the diagnosis regarding the ankles should 
have been bilateral ankle strain; and that the notation of 
DJD was an error because bilateral ankle X-rays were within 
normal limits.  

The record reflects that in July 2008 the RO sought an 
independent medical (rheumatology) examination and opinion.  
In an October 2008 report a private physician, Dr. Chang, 
opined that because the July 2008 VA examination had revealed 
no evidence of synovitis or any inflammatory changes of the 
joints, it is not likely that the Veteran's knee, ankle, 
shoulder, and hip conditions are secondary to an inflammatory 
arthritis such as sarcoidosis, gout, or rheumatoid arthritis.  
Dr. Chang opined that, because of the multiple joint 
complaints, it is not likely that the Veteran has chronic 
monoarthritis.  The doctor noted that, although bilateral 
knee X-rays performed in March 2007 had indicated mild 
osteoarthritis with questionable bilateral marginal bone 
spurring, the most recent X-rays, in July 2008, of the 
shoulders, elbows, wrists, hip, knees, and ankle joints were 
within normal limits, and therefore it was "not likely" 
that he had generalized osteoarthritis.  The doctor noted 
that, according to the STRs, it appeared that he had 
intermittent complaints of joint pain throughout his military 
service, most often involving his right knee, and that he had 
aspiration of the knee joint with a negative bone scan.  Dr. 
Chang opined that the fact that the bone scans were negative 
twice in service speaks against the presence of inflammatory 
joint disease.  A diagnosis of retropatellar pain syndrome, 
bilateral knees, was provided.  The doctor also opined, based 
on the VA examination and the negative X-ray findings, that 
the bilateral shoulder condition was due to bilateral 
shoulder impingement syndrome, his bilateral wrist condition 
was due to bilateral wrist strain, his right hip condition 
was due to right hip strain, and there was no diagnosis given 
for the elbow condition.  Dr. Chang noted that, because there 
were specific diagnosis given for each of the joint 
conditions, the Veteran's clinical presentation for his joint 
problems did not fit with chronic polyarthralgia of unknown 
etiology.  

In the October 2008 report, Dr. Chang also opined that the 
Veteran's joint condition is less likely than not caused by 
or the result of an undiagnosed Gulf War illness, noting that 
Gulf War syndrome or illness is an illness reported by combat 
veterans of the 1991 Persian Gulf War, typified by symptoms 
including immune system disorders and birth defects.  The 
doctor said the latest studies had determined that, while the 
physical health of deployed veterans was similar to that of 
non-deployed veterans, there was an increase in four out of 
the 12 medical conditions reportedly associated with Gulf War 
syndrome - i.e., fibromyalgia, chronic fatigue syndrome, 
eczema, and dyspepsia.  Dr. Chang noted that in this 
Veteran's case there is no documentation of fibromyalgia, 
chronic fatigue syndrome, or dyspepsia, and that he had a 
skin rash intermittently, but he did not appear to be 
chronically afflicted by the eczema condition.  The doctor 
opined that, therefore, the Veteran's current joint condition 
"did not appear to be part of the undiagnosed Gulf War 
illness".  As to the right hip, Dr. Chang opined that 
because there was no specific diagnosis given for his right 
hip pain in service and the examination at that time was 
normal, it is "less than likely" that the Veteran's current 
hip condition is related to or caused by the hip pain 
reported in service in November 1995.  Dr. Chang also noted 
that at the July 2008 VA examination the Veteran reported 
that the right hip condition had existed for 10 years - which 
would put the onset of symptoms in 1998, three years later 
than the documented right hip evaluation in service in 1995.  

At his June 2009 hearing the Veteran testified that he 
received ongoing treatment for his knees at Madigan Army 
Medical Center, and that he had last received treatment in 
April 2009.  He took Naproxen twice a day for the pain.  He 
testified that the range of motion of his knees on a daily 
basis was poor to good, depending on how much stress he put 
on his knees.  He testified he had constant pain in the 
knees, that was an eight on a pain scale of 1 to 10.  He did 
not wear a brace on either knee.  He said his knee had given 
out, but he did not fall because he could feel when it was 
happening and steadied himself.  He reported his knees 
swelled at night occasionally.  He had aching in the knees 
during inclement weather, and walking aggravated his knees.  
He testified that on one weekend his knees required a type of 
incapacitation, but that this did not affect his work.  He 
claimed that he had to watch how he got out of bed because if 
he moved too quickly he had increased pain.  He tried to ride 
a stationary bike to exercise, and said that was the only way 
he could exercise, but only for short periods of time.  He 
testified that in his current occupation there were no 
special accommodations related to his knees.  He said he did 
telephone installation repair for VA, a physical job where he 
was on his feet a lot and up on ladders, but he reported he 
enjoyed his work and tried to just get the job done, although 
he sometimes had to take a little extra time.  

Further, in June 2009, the Veteran testified he had headaches 
once or twice a month, and that they came on all of the 
sudden.  He took Tylenol or Bufferin for the headaches, and 
had not been prescribed a specific medicine for headaches.  
He testified that when his headache symptoms came, he had to 
take a break until they subsided, including if he was 
working.  He said on occasion he got nauseated, but not 
dizzy.  He said that his headaches did not affect his 
mobility, coordination, work, or social life.  He denied 
having prostrating attacks due to his headaches, and reported 
he could not identify a trigger for his headaches.  He 
testified that the average length of his headaches varied, 
but that they lasted for a day at least.  He said the doctor 
did not tell him that his joint and muscle pain was due to a 
particular injury.  He testified that he first started 
noticing muscle and joint pain throughout his body in August 
1991, and that he first sought treatment in Frankfurt at the 
medical center.  He testified he last sought treatment for 
muscle and joint pain in April 2009, when his Naproxen dosage 
was increased.  He testified that some days the joint and 
muscles would hurt at the same time, and some days it was 
just the joints.  He clarified that he was referring to the 
ankles, the wrists, the shoulders, and the right hip.  

III. Analysis

1.  Withdrawn Issues

At the June 2009 hearing, the Veteran submitted a document 
wherein he requested that his appeals regarding service 
connection for a thoracolumbar spine disorder; his request to 
reopen the claim for service connection for bilateral shin 
splints; and his claim for a compensable rating for 
residuals, hammer toe, 4th digit, right foot, be withdrawn.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his authorized representative.  38 C.F.R. § 
20.204.  The Veteran has withdrawn these three appeals and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to further review the appeals, and they are 
hereby dismissed.

2.  New and Material Evidence to Reopen Claim
for Service Connection for Joint Pains

To reopen a claim following a final decision, the appellant 
must submit new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In a December 1997 rating decision, the RO, in pertinent 
part, denied the claim for service connection for an 
undiagnosed illness manifested by joint pain including 
ankles, wrist, shoulders, and right hip.  The Veteran was 
notified of the rating decision, but did not file an appeal 
with regard to that issue.  Thus, the December 1997 RO rating 
decision became final.  It is the last final disallowance of 
the claim for service connection for an undiagnosed illness 
manifested by joint pain including ankles, wrist, shoulders, 
and right hip.

The evidence of record at the time of the December 1997 RO 
rating decision included the STRs and VA examinations.  STRs 
showed that during service the Veteran complained of and was 
treated for bilateral knee pain; bilateral lower leg and 
tibial pain, diagnosed as shin splints; right hip pain; and 
bilateral elbow pain.  In April 1977, he twisted his right 
ankle, and the assessment was ankle sprain.  In November 
1975, he complained of pain in the upper lumbar area and 
reported he had a history of one other episode with his back 
muscles, and the assessment was muscle spasms.  In December 
1978 he had muscle spasms in the left paraspinous muscles.  
In August 1984, he complained of cramping in both legs that 
started three days prior and was still hurting.  On 
examination his muscles were loose and there was no apparent 
cramping.  The assessment was soreness due to cramp.  In July 
1995 he complained of bilateral elbow pain that was worse 
after exercise, and reported he felt achy when doing heavy 
labor, since May 1991.  An examination of the elbows was 
within normal limits, and the assessment was elbow pain, 
unclear etiology.  In November 1995, he complained of right 
hip pain and stiffness, and the diagnosis included right hip 
pain. 

In addition, on his retirement examination in April 1996, the 
Veteran responded "yes" as to having or having had swollen 
or painful joints, and it was noted that this included his 
knees which intermittent swelling, his shin splints, and his 
ankles.  Further, on a VA examination in January 1997, it was 
noted that he could attribute none of the following 
complaints to desert gulf service: bilateral ankle, knee, 
wrist, and shoulder soreness.  He reported that his joint 
problems began approximately four years prior when he woke up 
one morning to find an acutely swollen left knee.  Since then 
he complained of worsening pain and discomfort with 
occasional swelling in the left knee, as well as pain and 
discomfort in the ankles, wrists, and shoulders.  He could 
relate no specific injury to these joint complaints.  The 
impression was polyarthralgia by history, worse in the knees, 
undetermined etiology.  On VA general medical examination in 
August 1997, he reported a four year history of knee pain, 
and X-rays of the knees were negative.  The assessment was 
retropatellar pain syndrome with medial collateral ligament 
strain on the left and mild medial mensical injury on the 
left.  

In the December 1997 rating decision, the RO granted service 
connection for retropatellar pain syndrome of the left and 
right knees.  The RO also denied service connection for 
undiagnosed illness manifested by joint pain including 
ankles, wrist, shoulders, and right hip, essentially based on 
a finding that this condition did not occur in, and was not 
caused by, service.  The RO also found that the VA orthopedic 
examination was unremarkable other than for knee pain, and 
that there was no evidence of any other joint symptoms.  .

Evidence submitted subsequent to the RO's December 1997 
rating decision includes VA treatment records, VA examination 
reports, and treatment records from Madigan Army Medical 
Center.  For the purpose of determining whether evidence is 
new and material, the credibility of the evidence is 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  With regard to 
whether the Veteran has joint pain that occurred in or was 
related to service and whether he has joint pain or symptoms 
due to an undiagnosed illness that may be related to his 
service in the Persian Gulf War, the Board notes that the 
treatment records as well as VA examination reports show that 
he has complained of and been treated for multiple joint 
pains, including his ankles, wrists, shoulders, and right 
hip.  

This evidence is new, in that it has not been previously 
considered and is not cumulative.  This evidence is also 
material to the claim for service connection for undiagnosed 
illness manifested by joint pain including ankles, wrist, 
shoulders, and right hip, as it addresses the issue of 
whether the Veteran has joint pains (other than his knees, 
for which service connection was already granted) which he 
claims are due to an undiagnosed illness related to service, 
and therefore does relate to an unestablished fact necessary 
to substantiate the claim.  Moreover, these treatment records 
raise a reasonable possibility of substantiating the claim, 
as it pertains to the significant question of whether the 
Veteran 's joint pain may be related to service or due to an 
undiagnosed illness.  

Therefore, the Board agrees with the RO's conclusion that new 
and material evidence has been submitted since the December 
1997 RO decision, and we conclude that the claim for service 
connection for joint pain, including as due to an undiagnosed 
illness, is reopened.  Noting that the RO has already 
considered the Veteran's claim on the merits, the Board will 
proceed with the appeal, and address the merits as well.  


3.  Service Connection for Muscle Pains and Joint Pains of 
the Wrists, Shoulders,
and Right Hip, manifested as Bilateral Wrist Strain, 
Bilateral Shoulder
Impingement Syndrome, and Right Hip Strain

With regard to the claims regarding muscle pains and joint 
pains, these issues will be herein considered together.  In 
that regard, the Board further notes that the Veteran 
reported he first started noticing muscle and joint pain 
throughout his body in August 1991, and that he first sought 
treatment at the medical center in Frankfurt, Germany.  He 
reported that some days the joints and muscles hurt at the 
same time, and then some days it was just the joints.  He has 
clarified that he was referring to the ankles, the wrists, 
the shoulders, and the right hip.  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The law also provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

In addition to the general service connection law discussed 
above, service connection may be established for a veteran 
who exhibits objective indications of a qualifying chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead resulted from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1).  A "Persian 
Gulf veteran" is one who served in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 38 
C.F.R. § 3.317(d).

There are three types of "qualifying chronic disabilities" 
for the purposes of 38 C.F.R. § 3.317:  (1) an undiagnosed 
illness; (2) a medically unexplained chronic multi-symptom 
illness defined by a cluster of signs or symptoms (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome); or (3) a diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C.A. 
1117(d) warrants a presumption of service-connection.

An "undiagnosed illness" is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  38 C.F.R § 
3.317(a)(1)(ii).  In the case of claims based on undiagnosed 
illness, there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi-symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

In this case, service records show that the Veteran served in 
the Southwest Asia theater during the Persian Gulf War from 
December 1990 through May 1991.  Thus, he is a "Persian Gulf 
Veteran" as defined by regulation.  38 C.F.R. § 3.317.

A review of the record shows that the July 2008 independent 
medical evaluation, the Veteran's muscle and joint pains were 
clinically diagnosed as bilateral shoulder impingement 
syndrome, bilateral wrist strain, right hip strain, and 
bilateral ankle degenerative joint disease (all of which are 
diagnosed disabilities), and because these disabilities are 
not illnesses which the Secretary has determined warrant 
presumptive service connection, service connection for muscle 
pains and joint pains under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 is not permitted.  

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§ 1110 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

In that regard, the Board notes that STRs show no complaints 
of or treatment for the Veteran's wrists or shoulders, but do 
show that in November 1995, he complained of right hip pain 
and stiffness, and the diagnosis included right hip pain.  
Post-service treatment records show that in April 2008 he 
complained of intermittent right hip pain for the past 17 
years, and an X-ray of the right hip was negative.  In July 
2008, he complained of a bilateral shoulder condition and a 
right hip condition for the past 10 years, and X-rays of the 
shoulders and right hip were negative.  In October 2008, 
clinical diagnoses were provided, including right hip strain, 
bilateral wrist strain, and bilateral shoulder impingement 
syndrome. 

What is absent in the record is competent evidence showing 
that the Veteran's right hip strain, bilateral wrist strain, 
or his bilateral shoulder impingement syndrome is causally 
related to service.  38 C.F.R. § 3.303.  On the examination 
in October 2008, the examiner opined that, because there was 
no specific diagnosis given for the right hip pain in service 
and the examination at that time was normal, it is less than 
likely that the Veteran's current right hip condition is 
related to, or caused by, the hip pain reported in service.  
The Veteran has not submitted competent medical evidence to 
the contrary.  With regard to the claims that the bilateral 
wrist strain and bilateral shoulder impingement syndrome are 
related to service, as noted above, there has been no 
competent medical evidence addressing such a relationship, 
and the Board need not obtain an examination on these matters 
in order to adjudicate this claim.  

The Board recognizes that the Veteran has sincerely contended 
that his current right hip, shoulder, and wrist conditions 
are related service.  As noted above, lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation, but the Board does not believe that the 
etiology of a right hip, shoulder, or wrist condition is 
subject to lay diagnosis.  Jandreau, supra.  Moreover, the 
Board finds no basis for concluding that a lay person would 
be capable of discerning whether a current right hip, 
shoulder, or wrist condition had an onset in service, in the 
absence of specialized training, and he has not established 
any specialized training for such qualifications.

The preponderance of the evidence is therefore against the 
Veteran's claim of service connection for muscle and joint 
pains manifested by bilateral wrist strain, bilateral 
shoulder impingement syndrome, and right hip strain.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102.

4.  Increased Rating Claims

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

a.  Left and Right Knee Disabilities

By December 1997 rating decision, the RO granted service 
connection for retropatellar pain syndrome of the right and 
left knees, and assigned a 10 percent rating for each, 
pursuant to Diagnostic Code (DC) 5024, which instructs the 
rater to evaluate tenosynovitis based on limitation of motion 
of the affected parts, as degenerative arthritis (except in 
cases involving gout).

Under 38 C.F.R. § 4.71, Diagnostic Code 5003, degenerative 
arthritis, established by X-ray findings, will be rated based 
on limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

Limitation of knee flexion is rated under DC 5260, which 
provides for a 10 percent rating where there is limitation of 
knee flexion to 45 degrees.  A 20 percent is warranted for 
limitation of knee flexion to 30 degrees. 

DC 5261 provides the criteria for limitation of extension of 
the leg.  A 10 percent is assigned for limitation of 
extension to 10 degrees; and 20 percent is warranted for 
limitation of extension to 15 degrees.

Based upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a finding that a 
rating in excess of 10 percent is warranted for either the 
service-connected right knee disability or the service-
connected left knee disability, at any time during the appeal 
period.

With regard to range of motion, 38 C.F.R. § 4.71, Plate II, 
reflects that normal flexion and extension of a knee is from 
zero degrees of extension to 140 degrees of flexion.  Review 
of the three VA examination reports and the various VA 
treatment records shows that during the appeal period the 
Veteran had basically full range of motion, with only a 
couple of instances of no more than slight limitation of 
motion of the knees.  In that regard, the Board notes that he 
had full range of motion of the knees (in November 2004); 
bilateral knee range of motion from 0 to 120 degrees without 
pain, from 120 to 130 degrees with pain, and 20 degrees 
diminution of flexion on repeated motion (in December 2004); 
full range of motion of both knees, from 0 to 140 degrees, 
without limitations due to pain, fatigue, weakness, or lack 
of endurance, and no additional loss of motion on repetitive 
motions (in January 2005); full range of motion bilaterally 
(March 2005); reported he was unable to extend his knees with 
full range of motion two to four times a day (in February 
2006); and range of motion of the right knee from 0 to 136 
degrees, with pain at 130 degrees and of the left knee from 0 
to 124 degrees with pain at 120 degrees (in July 2008). 

Thus, there is no competent medical evidence of limitation of 
right or left knee motion that would even reach a compensable 
level under Diagnostic Code 5260 or Diagnostic Code 5261.  
The Board concludes, therefore, that these diagnostic codes 
do not provide a basis for a rating in excess of 10 percent 
for limitation of motion of either the right or left knee.  
Moreover, separate evaluations for limited flexion and 
extension of the right knee under DC 5260 and/or DC 5261 are 
not warranted here, as prescribed by VAOPGCPREC 9-2004.

The Board has also considered whether any alternative 
diagnostic codes would allow for an rating in excess of 10 
percent for either the service-connected right or left knee 
disabilities.  The Veteran has never been diagnosed with 
ankylosis of the knee, nor has he complained of an inability 
to move his knee.  Therefore, DC 5256 is not for application.  
Likewise, the Veteran has never been diagnosed with nonunion 
or malunion of the tibia and fibula, so DC 5262 does not 
apply.  Also, there has been no finding of dislocated 
semilunar cartilage, and no episodes of locking or findings 
of effusions of the knees; therefore, DC 5258 does not apply.

With regard to Diagnostic Code 5257, the Board concludes that 
the competent evidence of record does not support a separate 
compensable rating for either knee under DC 5257, based on 
slight recurrent subluxation or lateral instability.  In that 
regard, the Board notes that on VA examination in December 
2004, no laxity was noted, and on VA examination in 2005, 
there was no instability of the knees on examination and 
testing which would assess ligament stability were negative.  
In March 2005 examination of the knees revealed the ligaments 
were intact, and on VA examination in 2008 he denied giving 
way of the knees, there were signs of subluxation, and 
ligament stability testing was within normal limits.  
Although he did report on at least one occasion that he 
experienced locking of the knee, and then testified in June 
2009 that his knees give out, objective examination has, for 
the most part, shown that the knees are stable.  Thus, the 
Board concludes that the competent evidence of record does 
not approximate a finding of slight subluxation or slight 
instability, as required for the assignment of a separate 10 
percent evaluation under DC 5257, for either the right or 
left knee.

The Board has also considered whether any of the DeLuca 
factors or 38 C.F.R. § 4.40 or 4.45 have caused additional 
limitation so as to warrant any higher ratings.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, the record 
reflects that the Veteran has reported ongoing knee pain, and 
objective examinations have on occasion shown additional 
limitation of motion of the knees based on pain and  
repetitive motion.  However, muscle strength has been 
observed to basically intact, and on VA examination in 2008, 
the examiner noted that joint function of the knees was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  Moreover, 
the Veteran denied flareups.  The record reflect he did 
complained of knee pain that affected his activities of daily 
living and work, including being unable to use a ladder at 
work and inability to take out the trash and cut the grass.  
However, the overall evidence fails to show that knee pain 
resulted in additional functional limitation such as to 
enable a finding that the Veteran's disability picture more 
nearly approximates a 20 percent rating under either DC 5260 
or DC 5261.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

In summary, the Board finds that, based on the preponderance 
of the evidence, the criteria for a 20 percent rating for 
retropatellar pain syndrome of the right knee and the left 
knee have not been met at any time during the appeal period.  
Hart, supra.  As the preponderance of the evidence is against 
the claims, the benefit-of-the-doubt rule does not apply, and 
the claims for ratings in excess of 10 percent for 
retropatellar pain syndrome of the right knee and the left 
knee must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

b.  Headaches

The Veteran's service-connected headaches have been rated 
under the diagnostic code pertaining to migraine headaches.  
Under applicable criteria, where migraine headaches are 
manifested by characteristic prostrating attacks averaging 
one in two months over the last several months, a 10 percent 
evaluation is assigned.  Where manifested by less frequent 
attacks, a non-compensable rating is assigned.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.  

The Board notes that the rating criteria for DC 8100 link the 
ratings for migraine headaches to two elements:  severity and 
frequency.  It is not sufficient to demonstrate the existence 
of a particular frequency of headaches; the headaches must be 
of a specific prostrating character.  See 38 C.F.R. § 4.124a.  
While the regulations do not define the term "prostrating", 
the Board notes that Dorland's Illustrated Medical Dictionary 
(31st ed., 2007) defines it as constituting extreme 
exhaustion or powerlessness. 

Based upon a review of the record, the Board concludes that a 
10 percent rating is not warranted for the Veteran's 
headaches.  In that regard, the Board notes that, while the 
record shows that he has had headaches throughout the rating 
period, such evidence does not show that he has suffered from 
prostrating attacks averaging one in two months over a period 
of several months, or for any several-month period, as is 
required for a 10 percent evaluation.  While the record shows 
that he suffers discomfort as a result of his headaches, the 
record does not show that he suffers from prostrating attacks 
or show the extreme exhaustion or powerlessness that is 
contemplated by the regulations.  Therefore, the criteria for 
a 10 percent rating for the Veteran's service-connected 
headaches have not been approximated at any time during the 
claim and appeal period.  38 C.F.R. § 4.7; Hart, supra.

Therefore, and for the reasons and bases set forth above, the 
Board finds the preponderance of the evidence is against the 
grant of a compensable disability rating for the service-
connected headaches, and the benefit-of-the-doubt doctrine is 
not for application. 

c.  Extraschedular Consideration

The Board has also considered whether this case warrants 
referral to the Under Secretary for Benefits or to the 
Director of the Compensation and Pension Service, pursuant to 
38 C.F.R. § 3.321(b), for assignment of an extraschedular 
rating.  However, the evidence does not reflect that the 
disability at issue has caused marked interference with 
employment, or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008). 

In this case, there has been no showing that the Veteran has 
required any hospitalization for his knees or his headaches.  
Moreover, he has not alleged marked interference with 
employment due to either his knee disabilities or his 
headaches.  Rather, he reported that he has maintained full-
time employment, and the only effect on his job is that he 
has trouble using a ladder due to joint problems.  The Board 
finds that, although there may be some impact from his knee 
disabilities on his ability to work, that is fully 
contemplated in the schedular standards which have been 
applied.  Hence, referral for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321 is not 
warranted in this case.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for bilateral shin splints is dismissed.

The appeal for service connection for a thoracolumbar spine 
disorder is dismissed.

The appeal for a compensable rating for residuals, hammer 
toe, 4th digit, right foot, is dismissed.

New and material evidence has been submitted to reopen the 
claim of service connection for joint pains; to this extent 
only, the appeal is granted. 

Service connection for muscle and joint pains, manifested by 
bilateral wrist strain, bilateral shoulder impingement 
syndrome; and right hip strain, or for undiagnosed illness 
causing those symptoms,is denied.

A rating in excess of 10 percent for retropatellar pain 
syndrome, right knee, is denied.  

A rating in excess of 10 percent for retropatellar pain 
syndrome, left knee, is denied.  

A compensable rating for headaches is denied.


REMAND

After reviewing the record, the Board concludes that further 
evidentiary development is needed to address the reopened 
issue of whether service connection is warranted for muscle 
and joint pains manifested by bilateral ankle strain.  In 
that regard, the Board notes the STRs show that, on his 
retirement examination, the Veteran indicated he had swollen 
or painful joints, and that this included his ankles.  In 
April 2000, he reported having intermittent episodes of acute 
arthritis affecting his ankles, since 1990.  On the VA 
examination in December 2004 and on the examination in 
October 2008, the diagnoses included bilateral ankle strain.  
The Court has held that credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation is enough to satisfy the "low threshold" 
requirement that a disability "may be associated" with 
service.  See McLendon v. Nicholson, 20 Vet. App. 79, 
83(2006).  Therefore, on remand, VA should obtain a medical 
opinion regarding the probable etiology of the Veteran's 
current bilateral ankle strain, pursuant to 38 U.S.C.A. § 
5103A.  See McLendonv v. Nicholson, supra.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to 
assess the nature and etiology of his 
current bilateral ankle disability.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination.  All appropriate tests 
and studies should be conducted.  The 
examiner should identify any current right 
or left ankle disabilities.  For any ankle 
disability found, the examiner should 
address the following:

a.  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any current ankle 
disability initially developed in 
service, or is otherwise causally 
related to service, including the 
complaints of ankle pain he experienced 
in 1995; or is such origin or causation 
unlikely (i.e., less than a 50-50 
degree of probability).

b.  Note: The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

c.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions 
expressed.  The conclusions of the 
examiner should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.  If any question 
cannot be answered without resorting to 
pure speculation, this should be 
stated, with an explanation as to why 
it is so.


2.  Re-adjudicate the remanded claim.  If 
any benefit sought is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


